Citation Nr: 1232343	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of pneumonia, scarring of the right lung base, and chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from March 1958 to May 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2009, the Board remanded the claim to afford the Veteran a hearing.  In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In November 2009 and in September 2011, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran's representative has raised a claim to reopen the previously denied claim of service connection for hypertension, which is referred to the RO for appropriate action. 









FINDING OF FACT

Residuals of pneumonia, scarring of the right lung base, and chronic obstructive pulmonary disease were not affirmatively shown to have been present in service; pneumonia, scarring of the right lung base, and chronic obstructive pulmonary after service are unrelated to pneumonia in service or otherwise related to an injury or disease in service.


CONCLUSION OF LAW

Residuals of pneumonia, scarring of the right lung base, and chronic obstructive pulmonary disease were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in April 2004.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  

As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, except for the provisions for the effective date of the claim and for degree of disability assignable).  

As the claim of service connection is denied, no effective date or disability rating is assignable as a matter of law, so there is no possibility that the Veteran was prejudiced by the omission of these provisions in the VCAA notice.  Dingess at 494-95. 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, and VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in May 2010 with an addendum opinion in April 2011, and re-examined in October 2011 with an addendum opinion in June 2012, in an effort to substantiate the claim of service connection.  The VA examinations and addenda are adequate as the VA examiners considered the Veteran's medical history, described the disability in sufficient detail, and rendered an opinion supported by the facts and a reasoned explanation, connecting the facts and the conclusion, so that the Board's decision is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieve-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service). 



Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 


As the Veteran served in peacetime, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The service treatment records show that in April and May 1958 the Veteran was treated for pneumonia and medically discharged from service.  



A chest X-ray showed a nearly complete resolution of the density caused by pneumonia in the right medial lung base.

After service, the Veteran was treated for complaints of pain in the left chest, wheezing, and spitting up blood in April and May 1959.  On VA examination in June 1959, he was found to have no residuals of the pneumonia in service, although he did report difficulty in taking a deep breath.  Chest X-rays were read as normal.

From October to December 1995, the record shows that the Veteran was treated for pneumonia with hemoptysis.  There was no prior hemoptysis or serious pulmonary problems, although it was noted that the Veteran smoked.  A chest X-ray in October 1995 showed an abnormal right lung base with atelectatic changes and a right pleural effusion, which was most likely inflammatory in nature and related to pneumonia.  A chest X-ray in November 1995 showed chronic obstructive pulmonary disease.  A chest X-ray in April 2004 showed no evidence of focal active disease, although there were scattered opacities which were felt to represent mild scattered interstitial fibrosis.  A chest X-ray in April 2005 showed probable mild bibasilar atelectasis.

In August 2009, the Veteran testified that his current breathing problems and shortness of breath were the same as those he had experienced in service and had been present continually since service.  He stated that the diagnosis of pneumonia in 1995 had been due to the pneumonia in service.  He stated that his current lung problems consisted of scar tissue in the right lung and possible pulmonary hypertension.

On VA examination in May 2009, the VA examiner reviewed the service treatment records, documenting pneumonia, including the treatment and related symptoms.  The VA examiner noted that the Veteran had shown a continued complaint of dyspnea on mild exertion and a near constant nonproductive cough.  




On physical examination, there was no evidence of abnormal breath sounds and no indication of conditions associated with pulmonary restrictive disease, chest wall deformity, or chest wall scarring.  The diagnosis was chronic obstructive pulmonary disease.  The VA examiner stated that chronic obstructive pulmonary disease was not caused by or a result of pneumonia or hospitalization in service.

In an addendum in April 2011, the VA examiner provide a rationale for  the earlier opinion, stating that pneumonia in and of itself normally a self-limiting condition, whereas the Veteran had a history of smoking for some 30 years, which was shown in the medical literature to be the much more likely cause of chronic obstructive pulmonary disease.

In October 2011, a VA examiner completed an additional examination and questionnaire regarding the Veteran's claim.  Imaging studies from October 2008, March 2009, and June 2010, were reviewed along with pulmonary function tests from October 2011, and a mild to moderate obstructive defect was found.  The pulmonary function tests were deemed to have been abnormal due to poor effort by the Veteran.  It was the VA examiner's opinion that the Veteran's lung condition was less likely than not caused by military service, including pneumonia in service, because there was no association with chronic obstructive pulmonary disease.  The VA examiner explained that pneumonia is caused by bacteria or viruses, whereas chronic obstructive pulmonary disease is more likely related to years of tobacco use.  Also, the VA examiner stated that people with chronic obstructive pulmonary disease are more susceptible to recurrent pneumonia, as was the case for the Veteran.  

In an addendum opinion in June 2012, the VA examiner commented on the scarring of the lungs.  The VA examiner noted there was no evidence to show scarring of the lung tissue in service, including during treatment for pneumonia.  The VA examiner noted that the X-ray taken on VA examination after service showed no lung scarring.  In addition, a chest X-ray in June 2010 did not refer to lung scarring.  



The VA examiner stated that the scarring of the right lung had no significance to the history of pneumonia in service and was not supported by the imaging studies performed after the pneumonia resolved.

Analysis

The Veteran seeks service connection for a present lung disability, diagnosed as scarring of the right lung base and chronic obstructive pulmonary disease (COPD), which he asserts are the residuals of pneumonia in service.

Affirmatively Showing Inception in Service under 38 C.F.R. § 3.303(a) 

Although the service treatment records show that the Veteran was treated for pneumonia and medically discharged from service, there was no evidence of scarring of the right lung base or COPD as a chest X-ray showed a nearly complete resolution of the density caused by pneumonia in the right medial lung base. 

On the basis of the service treatment records alone, chronic residuals of pneumonia, scarring of the right lung base, and COPD were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

Although chronic residuals of pneumonia, scarring of the right lung base, and COPD were not affirmatively shown to have been present in service, the Veteran is competent to describe pulmonary symptoms in service and since service, which are in the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); 




see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

Chronicity under 38 C.F.R. § 3.303(b)

As pneumonia was noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), apply.

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.).

Chronic residuals of pneumonia, scarring of the right lung base, and COPD are not conditions under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   

Except the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).





Although the Veteran is competent to describe pulmonary symptoms, which are in the realm of his personal experience, the presence or diagnosis of chronic residuals of pneumonia, scarring of the right lung base, and COPD cannot be made by the Veteran as a lay person based on mere personal observation as the disabilities cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of chronic residuals of pneumonia, scarring of the right lung base, and COPD. 

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of chronic residuals of pneumonia, scarring of the right lung base, and COPD in service, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of chronic or recurrent pneumonia, although the Veteran was treated for pneumonia in 1995, of lung scarring by X-ray before 2004, or COPD by X-ray before 1995, more than 35 years after service.  And the Veteran has not submitted any evidence from a medical professional and there is no other evidence of record that pneumonia in service is associated with any postservice pneumonia or scarring of the right lung base or COPD. 






To the extent the Veteran has expressed the opinion that his present lung disability, diagnosed as scarring of the right lung base and COPD, is the residuals of pneumonia in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of residuals of pneumonia or scarring of the right lung base or COPD based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current disability and pneumonia in service.  Therefore, the Veteran's opinion is not competent evidence and the opinion is not to be considered as favorable evidence on the question of the relationship between the current disability and pneumonia in service.   

As the Veteran's statements are not competent evidence, the Board need not address credibility.

As the pneumonia in service was insufficient to identify or diagnosis chronic residuals of pneumonia, scarring of the right lung base, and COPD as there is no such competent evidence and as there was insufficient observation to establish chronicity at the time, chronicity in service is not adequately supported by the evidence of record.  

As chronicity in service is not shown, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 







Continuity of Symptomatology under 38 C.F.R. § 3.303(b)

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service).

Pneumonia was as noted in service.  Although the Veteran asserts that he has had pulmonary problems since service, which he is competent to describe as such symptoms are within the realm of the Veteran's personal experience, as it does not necessarily follow that there is a relationship between any recurrent pneumonia, scarring of the right lung base, and COPD and the continuity of symptomatology the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent. 

As for the Veteran's lay statements, which are expressions of a causal relationship between the present disability and the continuity of symptoms, as the statements are an inference based on facts, it is an opinion rather than a statement of fact.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  The question is whether the Veteran is competent to render such an opinion.







As previously explained the Veteran as a lay person is not competent to identify or diagnosis of residuals of pneumonia, scarring of the right lung base, or COPD based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between any recurrent pneumonia, scarring of the right lung base, or COPD and the continuity of symptoms that he avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the present disability and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based on continuity of symptomatology. 

As service connection is not established either by chronicity or by continuity of symptomatology after service under 38 C.F.R. § 3.303(b), service connection may still be established under 38 C.F.R. § 3.303(d) (a disability first diagnosed after service).

A Disability First Diagnosed after Service under 38 C.F.R. § 3.303(d)

As previously explained in addressing chronicity, there is no competent medical evidence of a diagnosis of recurrent or chronic residuals of pneumonia before 1995, of lung scarring by X-ray before 2004, or COPD by X-ray before 1995.  






And the Veteran has not submitted any evidence from a medical professional and there is no other evidence of record that the in-service symptoms support a postservice diagnosis of pneumonia related to the pneumonia in service, or scarring of the right lung base, or COPD.   See Jandreau at 1376-77. 

The Veteran does assert that his current pulmonary disabilities are related to service, which is an expression of a causal relationship between the present disability and an injury in service.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  The question is whether the Veteran is competent to render such an opinion.

As previously explained the Veteran as a lay person is not competent to diagnosis any of the claimed disabilities, based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current disabilities and pneumonia in service. 

For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the claimed disabilities and pneumonia in service.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim under 38 C.F.R. § 3.303(d). 

Competent Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 


The competent medical evidence of record consists of the findings and the opinions of VA examiners, who are qualified through education, training, or experience to offer a medical opinion and who conducted the VA examinations. 

One VA examiner reviewed the service treatment records, documenting pneumonia, including the treatment and related symptoms, noted the Veteran's history of complaints of dyspnea on mild exertion and a near constant nonproductive cough.  The VA examiner stated that chronic obstructive pulmonary disease was not caused by or a result of pneumonia in service.  The VA examiner explained that pneumonia in and of itself normally a self-limiting condition, whereas the Veteran had a history of smoking for some 30 years, which was shown in the medical literature to be the much more likely cause of chronic obstructive pulmonary disease. 

Another VA examiner expressed the opinion that the Veteran's lung condition was less likely than not caused by military service, including pneumonia in service, because there was no association with chronic obstructive pulmonary disease.  The VA examiner explained that pneumonia is caused by bacteria or viruses, whereas chronic obstructive pulmonary disease is more likely related to years of tobacco use.  Also, the VA examiner stated that people with chronic obstructive pulmonary disease are more susceptible to recurrent pneumonia, as was the case for the Veteran.  As scarring of the lungs, the VA stated there was no evidence to show scarring of the lung tissue in service, including during treatment for pneumonia, as X-rays on VA examination shortly after service showed no lung scarring.   The VA examiner stated that the scarring of the right lung had no significance to the history of pneumonia in service and was not supported by the imaging studies performed after the pneumonia resolved.

The finds that the VA medical opinions are persuasive evidence, which opposes, rather than supports the claim as the medical opinion are based on sufficient facts of the case, and VA examiners applied medical principles to the facts of the case.  




See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.). 

As there is no medical evidence favorable to claim, and as the Board has found the Veteran's lay statements on chronicity, continuity of symptomatology, and post-service diagnosis are not competent evidence, and as the competent medical is persuasive evidence against the claim, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for residuals of pneumonia, scarring at the right lung base, and chronic obstructive airway disease is denied



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


